Case 4:17-cv-00017-JHM-HBB Document 131 Filed 10/30/20 Page 1 of 10 PageID #: 2062




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   AT OWENSBORO

  CYNTHIA GAY BORUM, as               )
  Administratrix of the Estate        )
  of Nicole Alyce Borum               )
                                      )
        PLAINTIFF                     )
                                      )
  v.                                  )     CASE NO.: 4:17-cv–00017-JHM-HBB
                                      )
  JUNG WOOK KANG SMITH, MD.,          )
  DEACONESS CLINIC, INC.,             )
  DEACONESS HOSPITAL, INC.            )
  DEACONESS HEALTH SYSTEM, INC. )
                                      )
        DEFENDANTS                    )
  ______________________________________________________________________________

           DEFENDANTS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
          ON PLAINTIFF’S CLAIMS FOR NEGLIGENT HIRING, TRAINING,
                         RETENTION, AND SUPERVISION
  ______________________________________________________________________________

         Deaconess Clinic, Inc; Deaconess Hospitals, Inc.; and Deaconess Health System, Inc.

  (collectively “Deaconess Defendants”), by counsel, move this Court for partial summary judgment

  on Plaintiff’s claim for punitive damages. As grounds for this Motion, these Defendants state:

  I.     INTRODUCTION

         This is a medical negligence case that arises out of the care and treatment provided to

  Nicole Borum following her suicide attempt in the summer of 2015. Plaintiff alleges that Ms.

  Borum – who had just attempted suicide several days before establishing care with the Defendants

  – would not have attempted it again and succeeded but for the Defendants’ negligence in treating

  her anxiety and depression.

         Among Plaintiff’s claims is that Deaconess Clinic, Inc., Deaconess Hospital, Inc., and

  Deaconess Health System, Inc. “breached their duties to Nicole Alyce Borum by negligently
Case 4:17-cv-00017-JHM-HBB Document 131 Filed 10/30/20 Page 2 of 10 PageID #: 2063




  hiring, training, supervising and/or retaining their agents, employees, representatives and/or

  ostensible agents[.]” (Complaint ¶¶ 16.) However, Plaintiff has presented no qualified expert

  testimony on these claims as required by Kentucky law and the Federal Rules of Evidence.

  Therefore, Plaintiff’s claims for negligent hiring, training, retention, and supervision must be

  dismissed.

  II.    STATEMENT OF UNDISPUTED FACTS

         a. Factual history

         The factual history of this case is laid out fully in the Defendants’ Motion for Summary

  Judgment on the basis of Plaintiff’s failure to prove causation and in the Defendants’ Motion for

  Partial Summary Judgment on Plaintiff’s claim for punitive damages. The Defendants incorporate

  the statement of facts in those Motions and exhibits attached to them.

         b. Procedural history

         On January 12, 2017, Cynthia Borum filed this wrongful death action against the

  Defendants: Dr. Smith and her employer, Deaconess Clinic, Inc.; Ms. Powell and her employer,

  Deaconess Hospital, Inc.; and Deaconess Health System, Inc., which owns and contributes

  resources to the operations of Deaconess Hospital and Deaconess Clinic. Among Plaintiff’s claims

  is that Deaconess Clinic, Inc., Deaconess Hospital, Inc., and Deaconess Health System, Inc.

  “breached their duties to Nicole Alyce Borum by negligently hiring, training, supervising and/or

  retaining their agents, employees, representatives and/or ostensible agents[.]” (Complaint ¶¶ 16.)

         Plaintiff disclosed two liability experts: psychiatrist Dr. Robert Goldstein and family

  medicine physician Dr. Finley Brown. Dr. Goldstein expressed no criticisms of Deaconess Clinic,

  Deaconess Hospital, or Deaconess Health System. (See Goldstein disclosure, attached as Exhibit

  A.) Dr. Brown expressed the following criticisms of the corporate Defendants:




                                                  2
Case 4:17-cv-00017-JHM-HBB Document 131 Filed 10/30/20 Page 3 of 10 PageID #: 2064




             Deaconess Cross Pointe1 and Deaconess Clinic deviated from the standard of
             care in failing to have a system in place to track and monitor patients who were
             at a moderate to high risk of suicide and ensure that they received adequate care
             and treatment from individuals skilled in treating suicide risk.
             Had Deaconess Cross Pointe and Deaconess Clinic complied with the standard
             of care, it is more likely than not Ms. Borum would not have committed suicide.
             [These breaches] were, in my view, a substantial factor in Ms. Borum’s death.

  (Brown disclosure, pp.2-3, attached as Exhibit B.) At best, this can be read as a criticism of

  Deaconess’ training and supervision of Dr. Smith and/or Ms. Powell; Dr. Brown did not express

  any criticisms of Deaconess’s hiring or retention of Syrrus Powell or of Dr. Smith.

            Dr. Brown has been in solo practice since 1985. (Brown depo. 44:18-21, attached as

  Exhibit C.) Dr. Brown’s psychiatric education is entirely from medical school and CMEs, though

  he could not recall the last CME he took related to psychiatry or mental health. (Brown depo pp.

  13-14.)

            In deposition, Dr. Brown testified regarding his utter lack of qualifications to offer

  criticisms against the Deaconess Defendants:

      Q.       Have you ever had responsibility for drafting policies and procedures for any
               hospital?

      A:       …At St. Joe's when I first got on staff, I was advising administration on
               physician recruitment. So I think I had some input on policies to see if they
               could get more doctors and maybe more patients to the hospital.

      Q.       Okay. How about policies and procedures for clinical practice?

      A.       No, I don't think I have ever done that.

      Q.       Okay. Have you ever been employed by or affiliated with a health system that
               has outpatient primary care offices?

      A.        No, I have never … wanted to. … I think most of the guys that are in solo or
               a small group practice wouldn't enjoy being in a big institution.




  1
   Deaconess Cross Pointe is the outpatient hospital at which Nicole attended counseling with Syrrus Powell and part
  of Deaconess Hospitals, Inc. Dr. Brown’s criticisms of Cross Pointe are thus criticisms of Deaconess Hospitals.


                                                          3
Case 4:17-cv-00017-JHM-HBB Document 131 Filed 10/30/20 Page 4 of 10 PageID #: 2065




     Q.      Have you ever advised a health care system regarding patient safety policies
             and practices?

     A.      No. I don't think anybody needs me to advise them on that….

     Q.      Okay. … You have never served in that role?

     A.      I have not.

     Q.      For any health system?

     A.      That's true.

     Q.      Have you ever advised or consulted with a health care system regarding
             implementation of electronic medical records?

     A.      No.

     Q.      Do you use electronic medical records?

     A.      I don't. Actually I don't believe in [them]. In electronic medical records for a
             solo practicing physician makes no practical sense, economic sense. For big
             groups, part of the systems, I think it works.

     Q.      Okay. So you use paper and pen?

     A.      Yes[.]

     Q.      Have you ever worked in any type of administrative capacity related to the
             implementation of systems for monitoring and tracking patients within a health
             care system?

     A.      I have never been asked to do that, no.

  (Brown depo. 40:11 – 43:12.)

          Dr. Brown’s own method of “monitoring and tracking patients at risk for suicide,” to the

  extent it can be considered a “method,” is rudimentary:

     Q.      Do you have a policy or procedure in place for monitoring and tracking patients
             who are at risk for suicide?

     A:      [M]y procedure is that if I have got a sick patient, somebody who is not stable,
             somebody who potential their life is at risk, I write my note, and I put the file
             on my desk. And it never leaves my desk until the problem is resolved one way
             or another. So in a way I do, yes.

     Q.      Okay. So that's your practice?


                                                  4
Case 4:17-cv-00017-JHM-HBB Document 131 Filed 10/30/20 Page 5 of 10 PageID #: 2066




         A.      That's the way I do it. Of course I don't have the sophisticated software. I mean,
                 I have [computers], but I write my notes on paper. I have little stickies that I put
                 on the outside with the problem.

                 If it's somebody that I need to talk to that night, I will have their … phone
                 number on a piece of paper, and I put it in my pocket. I always look in my
                 pocket to see what piece of paper I have got, what duty I have to do. It works
                 pretty well.

  (Brown depo. 67:12 – 68:10.)

              In short, the only expert disclosed to criticize the Deaconess Defendants has never been in

  a position to influence the clinical policies or practices of any healthcare facility and whose own

  practice monitoring patients at risk for suicide consists of putting sticky notes on their file and their

  phone numbers in his pocket.

  III.        ARGUMENT

              The Deaconess Defendants are entitled to summary judgment in their favor on Plaintiff’s

  claims for negligent hiring, training, retention, and supervision because Plaintiff has presented no

  qualified expert testimony on these claims under Kentucky law and as required by the Federal

  Rules of Evidence.2

         a. No expert has criticized the hiring or retention of any individual.

              In a Kentucky medical negligence action, the burden of proof is on the plaintiff to prove

  that the physician committed negligence, and that this negligence was the proximate cause of her

  injury. Andrew v. Begley, 203 S.W.3d 165, 179 (Ky. App. 2006). A plaintiff must present medical

  expert testimony that establishes 1) the standard of skill expected of a reasonably competent

  medical practitioner or entity; and 2) that the negligence proximately caused the injury. Id. To




  2
   To be clear, no Defendant argues that Dr. Brown is not qualified to render opinions against the individually-named
  Defendants in this case. Dr. Brown’s qualifications to render any of these opinions is the subject of a
  contemporaneously filed Daubert Motion. The subject of this Motion is solely the negligent hiring, training, retention,
  and supervision claims against the Deaconess Defendants.


                                                            5
Case 4:17-cv-00017-JHM-HBB Document 131 Filed 10/30/20 Page 6 of 10 PageID #: 2067




  bring their negligent hiring and retention claims to a jury, Plaintiff must produce expert testimony

  to establish that the Deaconess Defendants fell below the standard of care of reasonably competent

  healthcare organizations in their hiring and retention of Syrrus Powell and Dr. Smith and that such

  conduct proximately caused Ms. Borum’s death. Reams v. Stutler, 642 S.W.2d 586, 588 (Ky.

  1982).

           Here, no expert has been disclosed to testify or testified that the hiring or retention of Dr.

  Smith or Ms. Powell fell below the standard of care of a reasonably competent healthcare

  organization under like or similar circumstances. Therefore, Plaintiff’s negligent hiring and

  retention claims fail as a matter of Kentucky law.

     b. Dr. Brown is not qualified to criticize the Deaconess Defendants’ training or
        supervision of its employed healthcare providers.

           Dr. Brown does offer criticisms of the Deaconess Defendants, but he is not qualified to do

  so under federal law. Plaintiff would have this Court hold that Dr. Brown is qualified to testify

  against the Deaconess Defendants simply by virtue of being a physician, but such a holding would

  be improper under the Federal Rules of Evidence.

           FRE 702 states: “A witness who is qualified as an expert by knowledge, skill, experience,

  training, or education may testify in the form of an opinion or otherwise if:

           (a) the expert's scientific, technical, or other specialized knowledge will help the trier
           of fact to understand the evidence or to determine a fact in issue;

           (b) the testimony is based on sufficient facts or data;

           (c) the testimony is the product of reliable principles and methods; and

           (d) the expert has reliably applied the principles and methods to the facts of the case.”

           “The key issue in deciding expertise is whether the expert has sufficient experience

  regarding the opinion to which he will testify.” Bush v. Michelin Tire Corp., 963 F. Supp. 1436,




                                                      6
Case 4:17-cv-00017-JHM-HBB Document 131 Filed 10/30/20 Page 7 of 10 PageID #: 2068




  1442 (W.D. Ky. 1996). “The fact that a proposed witness is an expert in one area, does not ipso

  facto qualify him to testify as an expert in all related areas.” Shreve v. Sears, Roebuck & Co., 166

  F. Supp. 2d 378, 391 (D. Md. 2001) (citing Oglesby v. General Motors Corp., 190 F.3d 244 (4th

  Cir. 1999); Wilson v. Woods, 163 F.3d 935, 938 (5th Cir.1999); and Ancho v. Pentek Corp., 157

  F.3d 512, 517 (7th Cir.1998)). In Shreve, the Court excluded a proposed expert on safe design and

  operation of snow throwers. Though he was an “eminently qualified” mechanical engineer; he had

  no professional experience with respect to design, manufacture, operation, or safety of outdoor

  power equipment, did not conduct a review of the literature on snow throwers, and never owned a

  snow thrower or operated one outside the context of litigation. In doing so, the Court cited a host

  of cases in which an expert well-qualified in one area was properly excluded in another:

          Oglesby, 190 F.3d at 247 (testimony excluded of well-qualified mechanical
          engineer with no specialized experience or expertise in evaluating either
          automobile manufacturing processes or the strength of plastic automobile
          component parts); Wilson, 163 F.3d at 938 (recognized expert on causes of fires
          excluded as expert on motor vehicle collision accident reconstruction); Ancho, 157
          F.3d at 517 (mechanical engineer with no experience designing or evaluating
          factories not an expert on industrial plant configuration); Bogosian, 104 F.3d at
          4773 (well qualified master auto mechanic not qualified as expert on car design …);
          Trumps, 969 F.Supp. at 2524 (board certified safety professional and mechanical
          engineer not qualified to offer expert testimony regarding malfunction of electric
          grill; electrical engineering outside expert's field); Silva, 960 F.Supp. at 5315 (civil
          engineer with public works experience could not testify about safety aspects of
          aircraft design about which he had no professional experience); Diviero, 919
          F.Supp. at 1356–576 (engineer with over 30 years experience working with bias
          belted tires not qualified to testify that steel belted tire was unreasonably dangerous
          because two tires significantly different and he lacked chemical background to
          gauge compatibility of steel and rubber interface in tire).

          In Elswick v. Pikeville United Methodist Hosp. of Kentucky, Inc., 50 F. App'x 193, 194 (6th

  Cir. 2002), Sixth Circuit addressed the same legal issue before this Court in the opposite factual


  3
    Bogosian v. Mercedes–Benz of North America, 104 F.3d 472, 476 (1st Cir.1997).
  4
    Trumps v. Toastmaster, Inc., 969 F.Supp. 247, 252 (S.D.N.Y.1997).
  5
    Silva v. American Airlines, Inc., 960 F.Supp. 528, 531 (D.P.R.1997).
  6
    Diviero v. Uniroyal Goodrich Tire Co., 919 F.Supp. 1353 (D.Ariz.1996), aff'd 114 F.3d 851 (9th Cir. 1997).


                                                          7
Case 4:17-cv-00017-JHM-HBB Document 131 Filed 10/30/20 Page 8 of 10 PageID #: 2069




  scenario: a healthcare administrator was disclosed to testify as to the cause of a patient’s infection

  despite having no medical training. The Sixth Circuit affirmed the exclusion of testimony of the

  administrator, finding him unqualified by training, education, or experience to render such

  opinions.

         Here, as in the cases above, Dr. Brown is not “qualified … by knowledge, skill, experience,

  training, or education,” nor does he possess “scientific, technical, or other specialized knowledge

  [that would] help the trier of fact to understand the evidence or to determine a fact in issue.” If “the

  key issue in deciding expertise is whether the expert has sufficient experience” (Bush, supra), there

  is no aspect of Dr. Brown’s experience that renders him qualified to criticize any healthcare

  facility’s policies, procedures, or practices. Dr. Brown has never been even remotely involved in

  the creation or revisions of a healthcare facility’s policies. He has not been affiliated with a

  healthcare facility since 1985. His own practice of managing suicidal patients by writing a “stickie

  note” on their file and leaving it on his desk until he considers the matter resolved is questionable

  medicine, but more importantly is not reproducible at a facility-wide level. His testimony against

  the Deaconess Defendants would serve only to confuse the jury as to the issues in this case.

         Plaintiff may argue that Dr. Brown’s own practices are irrelevant because he is a solo

  practitioner whose practice has no relevance to the claims before the Court. To that, the Defendants

  agree. But that leaves us where we started: with Dr. Brown without any relevant experience,

  education, or training upon which to support his criticisms of the Deaconess Defendants, and he is

  therefore not qualified to render opinions against them.

         Dr. Brown’s qualifications are further fleshed out in the contemporaneously filed Daubert

  motion, but this Motion seeks to dismiss Plaintiff’s claims for negligent hiring, training,




                                                     8
Case 4:17-cv-00017-JHM-HBB Document 131 Filed 10/30/20 Page 9 of 10 PageID #: 2070




  supervision, and retention against the Deaconess defendants, as Plaintiff has not produced any

  competent expert proof to sustain those claims.



  IV.    CONCLUSION

         For the reasons stated above, the Defendants respectfully request that this Court grant its

  Motion for Partial Summary Judgment and dismiss Plaintiff’s claim for negligent hiring, training,

  retention, and supervision.




                                              PHILLIPS PARKER ORBERSON & ARNETT, PLC

                                              /s/ Katherine T. Watts
                                              KATHERINE T. WATTS
                                              COLLEEN O. DAVIS
                                              716 West Main Street, Suite 300
                                              Louisville, Kentucky 40202
                                              (502) 583-9900
                                              kwatts@ppoalaw.com
                                              cdavis@ppoalaw.com
                                              cpotts@ppoalaw.com
                                              dchurchman@ppoalaw.com
                                              Counsel for Defendants




                                                    9
Case 4:17-cv-00017-JHM-HBB Document 131 Filed 10/30/20 Page 10 of 10 PageID #: 2071




                                   CERTIFICATE OF SERVICE

           It is hereby certified that a true and accurate copy of the foregoing was forwarded via
   email, this 30th day of October 2020 to:

   William D. Nefzger, Esq.
   BAHE COOK CANTLEY & NEFZGER, PLC
   Marion E. Taylor Building, 6th Floor
   317 South Fourth Street
   Louisville, Kentucky 40202
   will@bccnlaw.com
   Co-Counsel for Plaintiff

   Samuel J. Bach, Esq.
   Bach & Armstrong LLC
   312 First Street
   P.O. Box 881
   Henderson, Kentucky 42419
   Sam@bacharmstrong.com
   Co-Counsel for Plaintiff


                                                 /s/Katherine T. Watts
                                                 Katherine T. Watts




                                                   10
